Citation Nr: 0617718	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-18 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than November 27, 
1995 for service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's military service extended from June 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for an effective 
date prior to January 11, 1996 for service connection and a 
100 percent rating for PTSD.  

Following a September 2001 Board remand, in a January 2004 
decision, the RO granted an effective date of November 27, 
1995, for service connection and a 100 percent rating for the 
veteran's PTSD.  In subsequently received written argument, 
the veteran's representative has pointed out that such was 
not a full grant of the benefit sought.  That is, as the 
veteran seeks an effective date prior to November 27, 1995, 
the issue remains in appellate status.  

In February 2005, the Board remanded the case to insure that 
the veteran was provided notice on the effective date issue, 
in accordance with the Veterans Claims Assistance Act of 2000 
(herein "VCAA").  That development was accomplished, as 
discussed below.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The April 1988 RO decision, which denied service 
connection for PTSD, was supported by the competent medical 
evidence of record at that time and the veteran did not file 
a timely notice of disagreement.  

3.  The veteran reopened his claim for service connection for 
PTSD with a claim received in January 1996.  

4.  The report of the admission to a VA medical center on 
November 27, 1995 was not previously submitted to agency 
decision makers; bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than November 27, 
1995 for service connection for post-traumatic stress 
disorder (PTSD) is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.157(b), 3.400(q)(ii), (r) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In its February 2005 remand, the Board noted that while the 
December 2002 VCAA notice letter told the veteran what was 
needed to substantiate other claims, it did not tell him what 
was needed to substantiate a claim for an earlier effective 
date.  The Board remand requested the RO to provide the 
veteran with this information.  

Also in the February 2005 remand, the Board noted that the 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet App 112, 120, 121 
(2004) held, in part, that a VCAA notice, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board found 
that the December 2002 VCAA notice letter did not disclose a 
request for "any" evidence the veteran might have 
pertaining to the claim.  Thus, a VCAA notice letter 
complying with Pelegrini was required.  

In February 2005, the RO issued a VCAA notice curing the 
deficiencies noted by the Board.  In compliance with 
Pelegrini, the RO requested, "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
letter also detailed what the evidence must show to support 
his claim of entitlement to an earlier effective date, citing 
the applicable law.  The veteran was requested to provide 
evidence to prove his entitlement to an earlier effective 
date.  

The Court has recently considered the application of VCAA to 
claims for earlier effective dates.  Dingess v. Nicholson, 
No. 01-1917, Hartman v. Nicholson, No. 02-1506 (U.S. Vet. 
App. March 3, 2006).  The Court held that VCAA did apply to 
claims for an earlier effective date.  The Court observed 
that a claim for service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  With respect to the VCAA notice 
requirements, both 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 
provide that, once a complete or substantially complete 
application has been received, VA must notify the claimant of 
any information and medical or lay evidence that is necessary 
to "substantiate the claim."  

Because a service connection claim is comprised of five 
elements, the Court held that the notice requirements of 
§ 5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service-
connection claim, § 5103(a) and § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Section 5103(a) 
and § 3.159(b) notice must focus on statements, opinions, or 
documents, i.e., "any information, and any medical or lay 
evidence, not previously provided to the Secretary," that 
can be offered by the claimant or obtained by VA on the 
claimant's behalf in order to be used by VA in deciding each 
element of the claim.  

The Court held that notice on the disability rating and 
effective date elements must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Such timely notice will give the claimant a 
meaningful opportunity to act responsively and to participate 
effectively in the development of the claim.  When content-
complying but late notice is provided-such as at the time of 
or after the AOJ decision-the claimant, on a matter on 
appeal to the Court, would have to come forward with a 
plausible showing of how the essential fairness of the 
adjudication was affected by that late notice.  If the 
claimant meets that burden, then the Secretary has the burden 
before the Court to demonstrate that the late notice was 
clearly nonprejudicial to the claimant-that is, that the 
late notice did not affect the essential fairness of the 
adjudication.  Whether the claimant is prejudiced by any late 
§ 5103(a) notice depends on the factual situation in a 
particular case.  

The Court noted its discussion of prejudicial error in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
discussing prejudice in the notice context, the Court held in 
Mayfield that, in the § 5103(a) notice context, an appellant 
generally must identify, with considerable specificity, how 
the notice was defective and what evidence the appellant 
would have provided or requested VA to obtain had VA 
fulfilled its notice obligations; further, an appellant must 
also assert, again with considerable specificity, how the 
lack of that notice and evidence affected the essential 
fairness of the adjudication.  When the appellant has met the 
burden of going forward with such a plausible showing of 
prejudice, then VA must demonstrate a lack of prejudice by 
persuading the Court that the purpose of the notice was not 
frustrated-e.g., by demonstrating (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that he should have provided it, or (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Slip op., 
at 24.  

Applying these principles to this case, the Board finds that 
although the initial VCAA notice letter did not tell the 
veteran what the evidence had to show to substantiate an 
earlier effective date, the February 2005 VCAA notice letter 
cured this defect.  Neither the veteran nor his 
representative have asserted that the notice was defective or 
that additional evidence could have been provided had VA 
given timely notice.  Also, the Board's review of the file 
shows that fairness of VA adjudication was unaffected because 
claimant had meaningful opportunity to participate 
effectively in VA's processing of his claim as demonstrated 
by his actions during pendency of claim.  Slip op., at 25.  
Thus, the Board must conclude that the initial defect has 
been cured and does not prejudice the veteran.  

Review of the record shows that the other requirements of 
VCAA have been satisfied.  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  This includes private 
and government records which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  A 
current examination would not provide evidence supporting an 
earlier effective date.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(ii), (r) (2005).  

Background

The veteran served from June 1967 to July 1969.  He served in 
Vietnam and his decorations included the Silver Star and 
Combat Infantryman Badge.  His original claim was received in 
July 1969, and he claimed benefits only for a pilonidal cyst 
at that time.  The service medical records were obtained and 
considered.  They do not reflect any chronic psychiatric 
complaints, findings or diagnoses.  On separation 
examination, in May 1969, there were no complaints of 
nervousness or other psychiatric symptomatology.  The 
examiner indicated the veteran's psychiatric status to be 
normal.  In August 1969, the RO denied service connection on 
the basis that the pre-existing pilonidal cyst was not 
aggravated in service.  The veteran did not file a timely 
notice of disagreement.  

The veteran's next claim for compensation was received on May 
29, 1987.  In part, it claimed benefits for "delay stress - 
mental problems."  In July 1987, the RO asked the veteran to 
provide information about his claimed stressors.  In November 
1987, personality testing revealed some problem areas.  The 
November 1987 psychiatric examination concluded that there 
did not seem to be adequate criteria for a diagnosis of PTSD.  
The diagnosis was PTSD not found.  In April 1988, the RO 
denied service connection for PTSD on the basis that it was 
not found.  The veteran was notified by a letter dated in 
July 1988.  There is no record of a timely notice of 
disagreement.  

The next claim was received on January 11, 1996.  In his 
claim, the veteran identified the VA hospital admission of 
November 27, 1995.  The hospital report was obtained and it 
confirmed admission on November 27, 1995 and release in 
January 1996.  The final diagnoses included alcohol 
dependence and PTSD.  The report states that the veteran had 
a history of PTSD but had never seen a psychiatrist and had 
never been hospitalized for it.  

A search of the file discloses earlier medical records which 
refer to psychiatric symptomatology.  The file does not 
disclose anything that could be construed as an earlier claim 
to reopen, filed with the RO.  


Analysis

The October 2005 supplemental statement of the case (SSOC) 
provided the veteran with the provisions of 38 C.F.R. § 3.157 
(2005).  This regulation provides that a report of VA 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
an informal claim under certain circumstances.  38 C.F.R. 
§ 3.157(b)(1).  Those circumstances are limited to (1) where 
a formal claim for pension or compensation has been allowed; 
or, (2) a formal claim for compensation has been disallowed 
for the reason that the service-connected disability is not 
compensable in degree (emphasis added).  This regulation does 
not apply where a claim has been previously disallowed for 
any other reason.  Thus, by its clear wording, this 
regulation applies to a very limited group of petitions to 
reopen claims for service connection.  In a case such as 
this, where a formal claim for compensation has been 
disallowed, for a reason other than that the service-
connected disability in not compensable in degree, the 
provisions discussed below, relating to the effective date of 
reopened claims, apply.  

The October 2005 SSOC explained that the use of the November 
1995 hospital admission date as the effective date was 
incorrect and the actual date the reopened claim was received 
should have been used as the effective date.  However, since 
the error was in the veteran's favor, the RO would not change 
the November 1995 effective date.   

It has been argued that benefits for service connection for 
PTSD should be effective with the date of the 1987 claim.  In 
the representative's presentation of May 2001, it was 
asserted that the veteran originally claimed service 
connection for PTSD in May 1987.  That claim was denied by 
the RO, in April 1988, and the veteran did not file a timely 
notice of disagreement.  In the absence of a timely notice of 
disagreement, a decision by the RO is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2005).  However, a final 
decision can be reopened with new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  In 
this case, there was no diagnosis of PTSD from a physician or 
other competent witness at the time of the 1987 decision.  
So, the diagnosis of PTSD, provided by the November 1995 VA 
hospitalization, was new and material evidence.  It served as 
a basis to reopen and eventually allow the claim.  

The law and regulations specifically provide that the 
effective date of an award based on a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of the new claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q) (ii), (r) (2005).  Thus, the November 
1995 hospitalization report can be considered a new claim to 
reopen and benefits can be effective from the date the claim 
is received by VA.  However, an earlier effective date would 
be prohibited by the applicable law and regulations.  

In part, the claim for an earlier effective date challenges 
the findings of the VA examiner in November 1987.  VA must 
make its decisions on the medical evidence of record.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  At the time 
of the April 1988 decision, there was no competent evidence 
from a physician or other trained medical professional 
supporting a diagnosis of PTSD.  There was an opinion on 
point, from a psychiatrist.  It was supported by psychologic 
testing.  It held that PTSD was not found.  Since the only 
competent evidence of record was against the claim, the 
preponderance of evidence required a denial.  38 C.F.R. 
§ 3.102 (2005).  In as much as the 1988 denial was supported 
by the record, at that time, there is no error, which could 
serve as a basis to revise the decision.  38 C.F.R. 
§ 3.105(a), 3.400(k) (2005).  


ORDER

Entitlement to an effective date earlier than November 27, 
1995 for service connection for post-traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


